Citation Nr: 0801032	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  04-03 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Basic legal entitlement to Department of Veterans Affairs 
(VA) benefits.



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel









INTRODUCTION

The appellant alleges service during World War II.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 determination of the Manila VA 
Regional Office (RO).

In May 2005, the Board issued a decision that found that the 
appellant was ineligible for VA benefits because he did not 
have status as a veteran.  The appellant appealed the denial 
to the United States Court of Appeals for Veterans Claims 
(Court).  On June 28, 2006, the Court issued an order that 
granted a Joint Motion for Remand to the Board (Joint Motion) 
filed by counsel for both parties, vacated the Board's May 
2005 decision, and remanded the matter on appeal to the Board 
for action in compliance with the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC).  VA will notify the appellant if further action 
is required on his part.


REMAND

Unfortunately, existing law and regulations mandate a return 
of this file to the RO for due process considerations.  
Additional evidence which has not been reviewed by the RO in 
conjunction with the issue on appeal (a statement of the 
appellant's military service certified by him in March 1997, 
which shows another spelling for the alias that he reportedly 
used during his service) was received in July 2005, 
subsequent to the issuance of the December 2003 Statement of 
the Case (SOC) and May 2005 Board decision.  RO consideration 
of the additional evidence was not waived.  Accordingly, the 
RO must be given the opportunity to review this evidence 
before the Board can enter a decision.  See 38 C.F.R. § 
20.1304(c) (2007).

The Board notes that the appellant had previously submitted 
various documents showing that he had an alias of J. Daquis.  
In 2003, the National Personnel Records Center (NPRC) stated 
that the appellant had no verified service; a search was 
conducted for both the name used by the appellant in this 
appeal and his alias.  However, as noted above, the appellant 
submitted new evidence in July 2005 which shows that he used 
the alias J. Dakis (a spelling different from that previously 
offered).  Accordingly, a new attempt at verification of the 
appellant's claimed period of service by the service 
department is warranted.

Finally, under 38 C.F.R. § 3.203:

a) Evidence submitted by a claimant. For the purpose of 
establishing entitlement to pension, compensation, 
dependency and indemnity compensation or burial benefits 
the Department of Veterans Affairs may accept evidence 
of service submitted by a claimant (or sent directly to 
the Department of Veterans Affairs by the service 
department), such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions: (1) The evidence is a document 
issued by the service department. A copy of an original 
document is acceptable if the copy was issued by the 
service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody 
or, if the copy was submitted by an accredited agent, 
attorney or service organization representative who has 
successfully completed VA-prescribed training on 
military records, and who certifies that it is a true 
and exact copy of either an original document or of a 
copy issued by the service department or a public 
custodian of records; and (2) The document contains 
needed information as to length, time and character of 
service; and (3) In the opinion of the Department of 
Veterans Affairs the document is genuine and the 
information contained in it is accurate.
(b) Additional requirements for pension claimants. In 
addition to meeting the requirements of paragraph (a) of 
this section, a document submitted to establish a 
creditable period of wartime service for pension 
entitlement may be accepted without verification if the 
document (or other evidence of record) shows: (1) 
Service of 4 months or more; or (2) Discharge for 
disability incurred in line of duty; or (3) Ninety days 
creditable service based on records from the service 
department such as hospitalization for 90 days for a 
line of duty disability.

The Joint Motion notes that the December 2003 SOC included as 
a pertinent regulation potions of 38 C.F.R. § 3.203(a) and 
(b).  However, there was no discussion of the role that this 
regulation plays in establishing veteran status, nor was 
there consideration or discussion of this regulation with 
respect to the evidence (including a certified copy of an 
honorable discharge certificate and a certification of the 
appellant's rank and unit during World War II) submitted by 
the appellant as required by 38 U.S.C.A. § 7104.  On remand, 
the RO should implement the requisite provisions of the 
statute and regulation in consideration of the appellant's 
claim.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 3.203.

Accordingly, the case is REMANDED for the following:

1.  Contact the service department and 
request re-verification of service.  The 
request should clearly ask the service 
department to document that its re-
verification of service encompassed a 
search under all personal information not 
previously considered.  As noted above, 
the appellant has given an alias of J. 
Dakis.  

2.  The RO should then review the claim 
for basic entitlement to VA benefits.  In 
so doing, the RO should discuss the role 
that 38 C.F.R. § 3.203 plays in 
establishing veteran status.  The RO 
should specifically consider and discuss 
this regulation with respect to the 
evidence (including a certified copy of 
an honorable discharge certificate and a 
certification of the appellant's rank and 
unit during World War II) the appellant 
submitted as required by 38 U.S.C.A. § 
7104.  If the claim remains denied, the 
appellant should be furnished an 
appropriate Supplemental SOC, and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

